     Case 4:20-cv-00335-O Document 16-1 Filed 07/28/20                    Page 1 of 1 PageID 385



                       UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

JOSEPH FRIEDHEIM,                                    §
IASMIN FRIEDHEIM, and                                §
JF SOLUTIONS LTD.,                                   §
     Plaintiffs/Counter-Defendants                   §
                                                     §
v.                                                   §                  Civil Action No. 4:20-cv-335
                                                     §
THOMAS HOEBER and                                    §
   Defendants/Counter-Plaintiffs                     §
HÖEBER MEDIA, LLC,                                   §
    Intervenor                                       §

        ORDER GRANTING AGREED MOTION TO EXTEND TIME TO RESPOND

         CAME BEFORE THE COURT on this day the Agreed Motion to Extend Time to

Respond to Intervenor’s Original Petition (ECF No. 16, or “Motion”). Having considered the

Motion, the pleadings on file, and noting that the Motion is agreed to by all named parties and

their counsel, this Court FINDS that it is well-taken, should be, and herein is GRANTED.

         IT IS THEREFORE ORDERED that Plaintiffs/Counter-defendants JF Solutions, Joe

Friedheim, and Iasmin Friedheim shall file their Answer to Intervenor’s Original Complaint

(ECF No. 11) and their Second Amended Petition including counterclaims against Intervenor

Höeber Media, LLC not later than August 10, 2020.

         IT IS FURTHER ORDERED that neither Defendant/Counter-Plaintiff Thomas Hoeber

nor Intervenor Höeber Media, LLC need respond to the First Amended Complaint filed by

Plaintiffs/Counter-defendants on July 16, 2020 (ECF No. 12) but may wait for and respond to the

Second Amended Complaint described in this order.

         SO ORDERED this ___ day of July, 2020.

                                                             __________________________________
                                                                             JUDGE PRESIDING


4:20-cv-335 Friedheim et al. v. Hoeber and Höeber Media; Order Granting Agreed Motion to Extend Time   Page 1
